                             Case 20-10256-KBO         Doc 551       Filed 01/19/21   Page 1 of 3




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                 )     Chapter 11
             In re:                                              )
                                                                 )     Case No. 20-10256 (KBO)
                                             1
             EARTH FARE, INC., et al.,                           )
                                                                 )     (Jointly Administered)
                                        Debtors.                 )
                                                                 )

                           NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                             FOR HEARING ON JANUARY 19, 2021 AT 1:00 P.M. (ET)

         NO MATTERS ARE GOING FORWARD. THE HEARING HAS BEEN CANCELLED.



         ADJOURNED/RESOLVED MATTER

         1.           Debtors’ Second (2nd) Omnibus (Substantive) Objection to Claims Pursuant to Sections
                      502(b) and 503(b) of the Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1
                      [D.I. 511, 11/10/20]

                      Response Deadline:             November 24, 2020 at 4:00 p.m. (ET)

                      Responses Received:

                      A.        Response by the Tennessee Department of Revenue [D.I. 515, 11/20/20]

                      Related Documents:

                      B.        Order Sustaining Debtors’ Second (2nd) Omnibus (Substantive) Objection to
                                Claims Pursuant to Sections 502(b) and 503(b) of the Bankruptcy Code,
                                Bankruptcy Rule 3007 and Local Rule 3007-1 [D.I. 431, 12/8/20]

                      Status:      This matter is adjourned to February 18, 2021 at 11:00 a.m. (ET) with respect
                                   to Response A.



         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
               identification number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The
               mailing address for each of the Debtors is P.O. Box 1389, Fletcher, North Carolina 28732.
         2
               Amended items appear bold.


27583359.1
                    Case 20-10256-KBO            Doc 551     Filed 01/19/21   Page 2 of 3




         MATTERS WITH CERTIFICATIONS OF COUNSEL

         2.   Debtors’ Third (3rd) Omnibus (Non-Substantive) Objection to Claims Pursuant to Sections
              502(b) and 503(b) of the Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1
              [D.I. 537, 12/18/20]

              Response Deadline:              January 4, 2021 at 4:00 p.m. (ET)

              Responses Received:             None.

              Related Documents:

              A.        Certification of Counsel [D.I. 544, 1/13/21]

              B.        Order [D.I. 546, 1/14/21]

              Status:      An order has been entered. No hearing is necessary.

         3.   Debtors’ Fourth (4th) Omnibus (Substantive) Objection to Claims Pursuant to Sections
              502(b) and 503(b) of the Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1
              [D.I. 538, 12/18/20]

              Response Deadline:              January 4, 2021 at 4:00 p.m. (ET) [Extended for Hamilton
                                              TC, LLC to January 11, 2021 at 4:00 p.m. (ET)]

              Responses Received:

              A.        Response by the Alachua County Tax Collector [D.I. 543, 1/3/21]

              B.        Informal Response by ARAMARK Uniform & Career Apparel LLC

              C.        Informal Response by Hamilton TC, LLC

              Related Documents:

              D.        Certification of Counsel [D.I. 549, 1/14/21]

              E.        Order [D.I. 550, 1/19/21]

              Status:      Responses B–C have been resolved. An order, submitted under certification
                           of counsel, has been entered. This matter is adjourned to February 18, 2021
                           at 11:00 a.m. (ET) with respect to Response A.




                                                      2
27583359.1
                     Case 20-10256-KBO     Doc 551    Filed 01/19/21    Page 3 of 3




         Dated: January 19, 2021         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                         /s/ Shane M. Reil
                                         Pauline K. Morgan (No. 3650)
                                         M. Blake Cleary (No. 3614)
                                         Sean T. Greecher (No. 4484)
                                         Shane M. Reil (No. 6195)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253
                                         EF@ycst.com

                                         Counsel to the Debtors and Debtors in Possession




                                                3
27583359.1
